Citation Nr: 0801436	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  04-41 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
headaches, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for recurrent kidney 
stones, status post lithotripsy, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for tinea versicolor 
and tinea pedis, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
hemorrhoids.

5.  Entitlement to an increased (compensable) rating for 
prostatitis.

6.  Entitlement to service connection for a lipoma on the 
upper left chest.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1995.

The instant appeal arose from an April 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in North Little Rock, Arkansas, which granted an 
increased rating, to 10 percent, for recurrent kidney stones 
and otherwise denied the claims on appeal.

The issues of entitlement to increased ratings for 
prostatitis and tinea versicolor and tinea pedis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The veteran has headaches due to head trauma, and he does 
not have a diagnosis of multi-infarct dementia.

2.  The veteran's service-connected recurrent kidney stones 
require drug therapy.

3.  Hemorrhoids are manifested by complaints of intermittent 
flares with pain, swelling and moderate bleeding, without 
objective evidence of large or thrombotic irreducible 
hemorrhoid, excessive redundant tissue, persistent bleeding, 
secondary anemia, or fissures.  

4.  A lipoma of the left upper chest was not manifested in 
service and has not been related by competent medical 
evidence to service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for headaches due to head trauma have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code (DC) 8045-9304 (2007).

2.  The criteria for a 30 percent rating, but no higher, for 
recurrent kidney stones have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.115(b), Diagnostic Code 7508 
(2007). 

3.  The criteria for a compensable evaluation for hemorrhoids 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code (DC) 7336 (2007).


4.  A lipoma of the left upper chest was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that higher ratings are warranted for his 
service-connected disabilities.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The severity of the disability is to be considered during the 
entire period from the time this claim was filed to the 
present.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  The Board has considered the requirements of 
Hart and finds that staged ratings are not appropriate in 
this case as the factual findings do not show distinct time 
periods where the service-connected disabilities exhibited 
symptoms that would warrant different ratings.  

Post-traumatic headaches

The veteran's headaches are currently rated 10 percent 
disabling under Diagnostic Code 8045.  His headaches began 
after he was struck in the head while in service in 1977.  He 
reports that his headaches have increased in severity and 
that he has blurry vision.

The regulations provide that "[p]urely subjective complaints 
such as headache . . . recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304 which provides for dementia due to head trauma."  
38 C.F.R. § 4.124a, Diagnostic Code 8045.  The law also 
provides that such a "10 percent rating will not be combined 
with any other rating for a disability due to brain trauma" 
and that "[r]atings in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma." Id.

Review of the evidence reflects that the veteran has a 
diagnosis of headaches linked to trauma in service, 
characterized by subjective complaints.  VA neurological 
examination in November 2006 and VA neurological consultation 
in September 2004 did not indicate that the veteran has 
multi-infarct dementia.  Those reports showed normal 
neurological examination with the exception of the headache 
complaints.  Thus, the preponderance of the evidence is 
against the claim for a higher rating.

Based on the evidence, the Board finds no greater than a 10 
percent evaluation is warranted for the veteran's subjective 
complaints of post-traumatic headaches due to trauma in 
service as there is no evidence of multi-infarct dementia 
associated with brain trauma.  

There is also no reason to refer the case for consideration 
of extraschedular evaluation under 38 C.F.R. § 3.321(b).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
The medical evidence does not show that the veteran was ever 
hospitalized for headaches.  He has provided a statement from 
his supervisor, the head of the transportation department of 
a school, who states that the veteran has worked as a bus 
driver for over four years and is hard-working and dedicated.  
His supervisor states that he does not let the veteran drive 
when he is experiencing his headaches and that the veteran 
has lost time to get medical treatment for various problems, 
including headaches.

During his October 2007 hearing before the undersigned 
Veterans Law Judge, the veteran testified that he did not 
know how many days of work he had missed in the last year due 
to headaches.  When pressed, he guessed that he had missed 
about 15 days of work in the last year due to headaches.  As 
the veteran remains employed and misses only about one and 
one-half days per month from work due to his headaches, 
referral for consideration of an extraschedular evaluation is 
not warranted in this case.

Kidney Stones

The veteran's recurrent kidney stones are currently rated 10 
percent disabling under Diagnostic Code 7508-7509.  The 
regulations provide that nephrolithiasis, or a condition 
marked by the presence of kidney stones, is to be rated as 
hydronephrosis "except for recurrent stone formation 
requiring one of more of the following: (1) diet therapy (2) 
drug therapy (3) invasive or noninvasive procedures more than 
two times/year."  38 C.F.R. § 4.115b, Diagnostic Code 7508 
(2007).  In cases where at least one of these three criterion 
are met, Diagnostic Code 7508 provides for a single 30 
percent disability rating.

Review of the evidence reflects that the veteran takes 
potassium citrate for prevention of kidney stones and that he 
has kidney stones in his left kidney.  See
 October 2006 VA examination report; October 2007 hearing 
transcript at 13; and June 2006 KUB.  The medical records 
also show that hydrochlorothiazide had been prescribed as 
treatment for recurrent kidney stones.  See June 2006 VA 
examination report.  In addition, a review of the medical 
records reveals that the veteran underwent more than two 
invasive or noninvasive procedures in 2004 and 2005 when he 
had left and right stents placed (which were later removed) 
and also underwent laser lithoscopy and ESWL (extracorporeal 
shockwave lithotripsy).  

As the veteran requires ongoing drug therapy for his 
recurring kidney stones, a criterion for a 30 percent rating 
under Diagnostic Code 7508 is met.  A higher rating is 
further supported by the fact that, during at least one year 
(2004) of this appeal period, the veteran also met the 30 
percent rating criterion under Diagnostic Code 7508 of more 
than two invasive or noninvasive procedures in a year.  For 
these reasons, an increased rating, to 30 percent, is granted 
under Diagnostic Code 7508 for recurrent kidney stones.

A 30 percent rating is the maximum schedular rating allowed 
under either Diagnostic Code 7508 or 7509.  Accordingly, the 
Board of Veterans' Appeals (Board) has considered referral 
for extraschedular evaluation under 38 C.F.R. § 3.321(b).  
However, there is no reason to refer the case for 
consideration of extraschedular evaluation.  That is, there 
is no evidence of exceptional or unusual circumstances, such 
as frequent hospitalization or marked interference with 
employment, to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  

The medical evidence and the veteran's testimony does not 
show that the veteran has been frequently hospitalized for 
recurrent kidney stones with the exception of brief periods 
of hospitalization in November and December 2004.  A 
statement from his supervisor reported that the veteran lost 
time from work to get medical treatment for kidney stones, in 
addition to other medical problems.  During his October 2007 
hearing before the undersigned Veterans Law Judge, the 
veteran testified that in total he had missed 30 days of work 
in the last year, with 15 of those days attributed to 
headaches.  

Thus, at most, the veteran missed 15 days of work last year 
due to his kidney stone problems.  However, the medical 
evidence indicates that it is extremely unlikely that the 
veteran lost 15 days of work last year solely due to kidney 
stone problems.  His 2006 medical records indicate that he is 
essentially asymptomatic, although he testified that he has 
discomfort from the kidney stone moving around.  As the 
veteran remains employed and has not been hospitalized for 
kidney stones in almost three years, referral for 
consideration of an extraschedular evaluation is not 
warranted in this case.

Hemorrhoids

The veteran's hemorrhoids are currently rated noncompensably 
(0 percent) disabling under Diagnostic Code 7336.  38 C.F.R. 
§  4.114 (2007).

The regulations provide that a 10 percent rating is warranted 
for external or internal hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 30 percent rating 
requires persistent bleeding and with secondary anemia, or 
with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

The veteran testified during his October 2007 hearing that 
when he went for hemorrhoid evaluation/treatment at VA, he 
was told by the medical professional that his hemorrhoids 
were not "that bad."  See October 2007 transcript at 25.  
He reported that his hemorrhoid symptoms seemed worse when he 
was at home and that the hemorrhoids "calmed down" by the 
time he sought medical treatment.  He testified that his 
symptoms improved at night and when he was at work, but that 
sometimes he sees blood on his tissue paper at home and his 
hemorrhoid symptoms make him physically sick.

The preponderance of the medical evidence weighs against the 
claim.  VA treatment records and examination reports do not 
show findings that more nearly approximate the schedular 
criteria necessary for a compensable rating:  large or 
thrombotic, irreducible, hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences.  An August 2007 VA 
outpatient record noted that the veteran complained of 
problems with hemorrhoids; however, he declined a rectal 
examination that day.  An October 2006 VA examination report 
described a small internal hemorrhoid and a 1 centimeter flat 
hemorrhoidal tag.  The examiner stated that there was no 
evidence of thrombosis, fissures, or tears.  A February 2004 
VA examination report likewise only noted a small internal 
hemorrhoid.  After he reported itching, a January 2002 VA 
outpatient treatment record noted that a rectal examination 
revealed no hemorrhoids.  For these reasons, entitlement to a 
compensable rating for hemorrhoids is not warranted.  

Duty to notify and duty to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify with regard to the increased rating 
claims was not satisfied prior to the initial unfavorable 
decision on the claim by the AOJ.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter(s) 
sent to the veteran in May 2006 that fully addressed all four 
notice elements.  The letter informed the veteran of what 
evidence was required to substantiate the claims and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  Although the 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in March 2007 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA inpatient and 
outpatient treatment records through May 2005.  The veteran 
has provided VA treatment records from July through November 
2007 and has provided a written statement from his employer.  
He has not indicated that there are more current VA treatment 
records which pertain to his hemorrhoids or his headaches.  
He testified that he was uncertain as to whether there may be 
outstanding pertinent VA outpatient treatment records with 
regard to his kidney stones.  See October 2007 hearing 
transcript at 13.  However, given the grant to the maximum 
schedular evaluation for kidney stones herein, only treatment 
records which pertain to the extraschedular criteria, i.e. 
inpatient treatment records, would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.321.  His 
testimony indicates that there are no VA inpatient treatment 
records which have not been associated with the claim.  See 
October 2007 hearing transcript at 11-12.  The veteran was 
provided an opportunity to set forth his contentions during 
the October 2007 hearing before the undersigned Veterans Law 
Judge as well as during a May 2005 hearing before a Veterans 
Law Judge who has since left the Board.  The veteran was 
afforded VA medical examinations in 2004 and 2006.  Neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims decided herein that has not been obtained.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service connection claim

The veteran contends that service connection is warranted for 
a lipoma of the left upper chest.  He testified the lipoma 
began in service and that he sought treatment for the lipoma 
in service several times. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
for a lipoma is not warranted on a direct basis because the 
preponderance of the evidence is against a finding that the 
lipoma was incurred in service.  A review of the service 
medical records reflects no complaints, treatment, or 
diagnosis referable to a lipoma of the left upper chest.

With regard to the veteran's contentions first mentioned to 
VA in 2002, over six years after his separation from service, 
that his lipoma began in service, the Board finds the absence 
of any evidence of a lipoma in the contemporaneous service 
medical records more probative and persuasive than the 
recollections of the veteran several years after service.  

The Board's conclusion that the lipoma was not incurred in 
service is also supported by post-service medical evidence.  
Post-service treatment records, dated in September and 
October 1997, over two years after the veteran's separation 
from service, are the first evidence of the lipoma in the 
medical records.  The September 1997 record indicated that 
the lipoma had been present for more than one year.  The 
October 1997 report more specifically noted that the veteran 
had first noticed the mass in approximately May 1997.  

The claim is also denied because the preponderance of the 
evidence is against a showing of a nexus between the 
veteran's lipoma and service.  The record contains no 
competent medical opinion which provides a nexus between 
service and the lipoma.  A November 2006 VA examiner 
concluded that the lipoma had its onset in the "mid-1990s", 
as the veteran had reported in the narrative portion of the 
examination report.  The term "mid-1990s" is vague, as it 
could be construed to mean a time prior to August 1995, when 
the veteran was in service.  Regardless, it does not outweigh 
the contemporaneous medical records dated in 1997 which noted 
that the lipoma began in 1996 or 1997.  

While the veteran has suggested that his claimed disability 
is related to service, as a lay person, he has no competence 
to give a medical opinion on the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
veteran is competent to relate his observable symptoms, like 
a bump on the chest, his October 2007 testimony that the 
lipoma began in service is outweighed by the medical evidence 
and his contemporaneous statements in October 1997 that he 
had first noticed the lipoma in May 1997.  The Board finds 
the medical assessments and the veteran's statements in 1997, 
which do not support the claim, have more probative value and 
are more persuasive that the veteran's statement made in 
connection with his current claim for benefits.

Thus, the preponderance of the evidence is against the claim 
on appeal.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107.  

Duty to notify and duty to assist

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letter(s) sent to the veteran on July 2002 that fully 
addressed the first three notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letter 
informed the veteran of what evidence was required to 
substantiate the claim(s) and of the veteran's and VA's 
respective duties for obtaining evidence.  In the May 2006 
letter, mentioned above, the veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  
The May 2006 notice also addressed the rating criteria and 
effective date provisions that are pertinent to the veteran's 
claim.  Regardless, any error with regard to the rating 
criteria and effective date provisions is harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA inpatient and 
outpatient treatment records.  The veteran provided a 
statement from his employer and VA treatment records from 
July through November 2007.  He was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge and during a hearing in 2005 
before another Veterans Law Judge who has since left the 
Board.  The veteran was afforded a VA medical examination in 
November 2006.  Significantly, neither the veteran nor his or 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An increased rating for post-traumatic headaches is denied.

An increased rating, to 30 percent, for recurrent kidney 
stones, is granted.

An increased rating for hemorrhoids is denied.

Service connection for a lipoma of the left upper chest is 
denied.


REMAND

An April 2007 private medical opinion from J. B. Tilley, M.D. 
specifically referred to VA outpatient treatment records 
pertaining to the veteran's tinea pedis and prostatitis 
claims which have not been associated with the claims folder.  
The claims folder contains VA treatment records through May 
2005 and from July through November 2007.

As it appears that there are pertinent VA treatment records 
which remain outstanding with regard to his tinea pedis and 
prostatitis, VA treatment records developed from May 2005 to 
July 2007 and from November 2007 to the present will be 
requested.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(records generated by VA facilities that might have an impact 
on the adjudication of the claim are considered 
constructively in the position of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA medical 
records, including records of treatment 
from the McClellan VAMC developed from 
May 2005 to July 2007 and from November 
2007 to the present.
    
2.  When the above development has been 
completed, the case should be reviewed.  
The claims for increased ratings for 
prostatitis and tinea pedis and tinea 
versicolor should be readjudicated.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


